                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 ANTHONY HAMPTON,                                  )
                                                   )
         Plaintiff,                                )
                                                   )    No. 3:19-cv-00737
 v.                                                )
                                                   )    JUDGE RICHARDSON
 GREEN DOT,                                        )
                                                   )
         Defendant.                                )

                                  MEMORANDUM OPINION

       Anthony Hampton, an inmate of the Federal Correctional Institution Memphis in Memphis,

Tennessee, filed this pro se, in forma pauperis action against Green Dot. (Doc. No. 1).

       The complaint is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.     PLRA Screening Standard

       Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).

       The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

                                                  1
plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

III.   Alleged Facts

       The complaint alleges that the Internal Revenue Service (“IRS”) provides a “Quick Cash

Refund” service through Defendant Green Dot, a financial company that issues tax refunds via

charge cards. (Doc. No. 1 at 2). According to the complaint, Plaintiff requested that the IRS issue

his federal income tax refund to him by way of the Quick Cash Refund program. According to the

complaint, the amount of Plaintiff’s federal income tax refund was $3478.90. Green Dot mailed

Plaintiff’s charge card to him while he was incarcerated. His charge card was stolen out of his

mailbox and cashed. Plaintiff notified Green Dot, and the company assured him that he would be

reissued another card. Plaintiff has never received another card. He repeatedly has contacted Green

Dot’s Dispute Resolution Department but has not received any response. Without Plaintiff’s

income tax refund, Plaintiff’s wife and children could not afford to pay the rent and had to move

out of their home.

IV.    PLRA Screening

       The federal courts of the United States are not courts of general jurisdiction. Rather, they

are empowered to hear only those cases falling within the judicial power of the United States as

                                                 2
defined in the Constitution, or those matters specifically committed to their authority by an act of

Congress. Because the issue of the court's subject-matter jurisdiction to hear a case is a threshold

issue, it may be reviewed by the court at any time. See New Hampshire Co. v. Home Sav. & Loan

Co. of Youngstown, Ohio, 581 F.3d 420, 423 (6th Cir. 2009); Campanella v. Commerce Exch.

Bank, 137 F.3d 885, 890 (6th Cir. 1998).

          As the party invoking federal jurisdiction, Plaintiff bears the burden of establishing that

subject-matter jurisdiction exists. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992); Lewis

v. Whirlpool Corp., 630 F.3d 484, 487 (6th Cir. 2011). Rule 8(a)(1) of the Federal Rules of Civil

Procedure requires that a complaint contain “a short and plain statement of the grounds for the

court's jurisdiction.” Typically, a plaintiff establishes a federal court's subject-matter jurisdiction

by demonstrating that a right created by the Constitution or laws of the United States is an essential

element of the claim, so that federal-question jurisdiction exists under 28 U.S.C. § 1331, or by

demonstrating that the plaintiff and the defendant are citizens of different states and that the

amount in controversy meets a requisite level, so that diversity jurisdiction exists under 28 U.S.C.

§ 1332.

          In the instant action, even when the Court construes the complaint liberally as required for

pro se litigants, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Herron v. Harrison, 203 F.3d

410, 414 (6th Cir. 2000), there are no facts alleged showing that the Court has either diversity or

federal-question jurisdiction over this lawsuit. The complaint alleges that this Court has

jurisdiction pursuant to 28 U.S.C. § 1331 (Doc. No. 1 at 2); however, the complaint does not allege

that a right created by the Constitution or laws of the United States is an essential element of

Plaintiff’s claim. Instead, the complaint cites Tennessee state law in support of Plaintiff’s


                                                   3
allegation that “Green Dot is trying to deny [his] money in use of ‘The Bad Faith Statute.’” (Id. at

3). And, because the complaint does not allege the citizenship of Defendant, the Court cannot find

that diversity jurisdiction exists and, in any event, Plaintiff seeks an award of $20,000 in damages,

which is an insufficient amount in controversy for establishing diversity jurisdiction.

       This Court is charged with the duty of assessing its own jurisdiction and must sua sponte

dismiss a case in which subject-matter jurisdiction is lacking, see Nagalingam v. Wilson, Sowards,

Bowling & Costanzo, 8 F. App'x 486, 487 (6th Cir. May 1, 2001), and Rule 12(h)(3) of the Federal

Rules of Civil Procedure provides that the Court “must dismiss” an action if the court determines

that it lacks subject-matter jurisdiction. Accordingly, because there is no basis in the complaint for

the assertion of subject-matter jurisdiction over this lawsuit, the action must be dismissed.

V.     Conclusion

       Plaintiff’s allegations suggest that he has suffered an unfortunate and unfair financial loss

for which he understandably seeks some remedy. But he must go to the right venue to seek any

remedy to which he is entitled. This Court is not the right venue because, for the reasons set forth

above, this Court lacks subject-matter jurisdiction over this lawsuit. Therefore, this action will be

dismissed without prejudice. 28 U.S.C. § 1915A.

       An appropriate Order will be entered.


                                               ______________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




                                                  4
